Citation Nr: 0839175	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a disability rating in excess of 20 
percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 until 
August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.       

A July 2007 rating decision granted a 20 percent evaluation 
for the left shoulder disability.  The veteran has not 
withdrawn his claim and is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

The evidence of record, including the August 2004 VA 
examination, indicates that the veteran may have neurological 
abnormalities associated with his service-connected cervical 
spine disability.  The Board notes that a decision regarding 
the veteran's claim for a rating increase for the cervical 
spine shall be made with the exception of any related 
disability manifested by neurological symptomatology.  That 
aspect of the claim will be addressed in the REMAND portion 
of the decision.    


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
pain, 30 degrees of forward flexion of the cervical spine, 
and no ankylosis.  

2.  The veteran's cervical spine disability is manifested by 
105 degrees of flexion and 90 degrees of abduction.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5242 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2004, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in July 2008.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board also notes that the VCAA letters sent to the 
veteran in July 2004 and July 2008 do not fully meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the July 2004 letter reported that the veteran 
had to demonstrate that his service-connected disabilities 
had worsened, and that such information could be supported by 
statements, including form his doctor and individuals that 
knew him.  Additionally, the July 2008 letter provided more 
specific information on the type of evidence that could be 
used to support the claim.  Furthermore, the June 2004 
Statement of the Case provided specific information as to the 
information used in determining the ratings, as did the July 
2008 letter.  Additionally, any problems as to notice or 
timing were cured by the veteran's actual knowledge of the 
information required to support his claim, as indicated by 
his submission of an August 2008 letter from his employer 
regarding the impact of his disabilities on his employment 
and his statements regarding effects on employment and daily 
living, as indicated in his July 2005 VA Form 9 and hearing 
testimony.  The Board also notes that the veteran is 
represented by an agency with knowledge of how the veteran 
can support his claim.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and other 
identified records.  The veteran has submitted statements and 
employment information.  A hearing was provided in August 
2008 before the undersigned Veterans Law Judge.  In addition, 
he was afforded VA medical examinations in August 2004 and 
May 2007.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).


								[Continued on Next 
Page]
Cervical Spine

The veteran essentially contends that his cervical spine 
disability is more severe than indicated by the 20 percent 
evaluation granted him, as indicated in the July 2005 VA Form 
9.

Evaluations for the spine are assigned under a General Rating 
Formula for Diseases and Injuries of the Spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of injury or disease.  A note following the 
schedular criteria indicates that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
from 0 to 45 degrees, extension from 0 to 45 degrees, left 
and right lateral flexion from 0 to 80 degrees, and left and 
right lateral rotation from 0 to 30 degrees. C.F.R. § 4.71a, 
Diagnostic Code 5243. In the alternative, an evaluation can 
be assigned under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

A 20 percent evaluation is found upon a finding of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent upon a showing 
of favorable ankylosis of the entire cervical spine or 
forward flexion of the cervical spine of 15 degrees or less.  
The maximum 40 percent evaluation would only be warranted if 
there is unfavorable ankylosis of the entire cervical spine. 

A June 2004 VA examination noted that the veteran reported 
back pain for years, which occurred constantly.  The pain was 
sharp and cramp in nature, and elicited by physical activity 
and stress.  It was relieved by rest and medication.  He 
reported incapacitating episodes as often as 2 times per 
month, for 2 days.  Over the last year he had 3 incidents of 
incapacitation for a total of 6 days.  He had a limited 
ability to bend the neck and the condition led to 3 times 
lost from work per year.

The June 2004 VA examiner noted that the veteran's gait and 
posture were normal.  There was no evidence of radiating pain 
on movement with evidence of muscle spasm.  The veteran kept 
his neck still throughout the examination and there was 
stiffness of the muscles of the neck.  There was no evidence 
of tenderness.  The veteran's range of motion was 30 degrees 
of flexion, at which point pain occurred, and 25 degrees of 
extension, with pain at that point.  There was also 30 
degrees of lateral flexion, bilaterally, with pain at 30 
degrees, and 60 degrees of right and left rotation with pain 
at those degrees.  

The June 2004 examiner noted that the range of motion was 
additionally limited by pain and lack of endurance, with pain 
as the major functional impairment.  He was not additionally 
limited by fatigue, weakness, or incoordination.  The 
examiner also found the peripheral nerve examination to be 
within normal limits, with both the upper and lower 
extremities to have motor and sensory functions within normal 
limits.

The June 2004 VA examiner diagnosed the veteran with 
degenerative disease of the cervical spine, with subjective 
factors including a history of pain.  There was no evidence 
of intervertebral disc syndrome.  The disability limited his 
standing, walking, climbing, and lifting of weights.

An August 2004 x-ray noted that the veteran had degenerative 
disc disease at C6-7 and uncovertebral spurring with some 
narrowing of the right C3-4 and left C6-7 intervertebral 
foramina.  

A May 2006 letter from the veteran's private examiner, C.C., 
D.C., noted that the veteran was treated for neck pain and 
that his in-service injury led to abnormal spinal bio-
mechanics and early spinal degeneration.

Another VA examination was provided in May 2007.  The veteran 
reported symptoms including stiffness, the inability to turn 
his head completely, and nagging, constant pain.  The pain 
was oppressing, sharp, and cramping in nature; it was 
elicited by physical activity and stress and relieved by rest 
and medication.  The pain never completely went away.  The 
veteran reported that his spine condition did not cause 
incapacitation, but that he had functional impairment and was 
unable to turn his head fully.  

The May 2007 VA examiner found the veteran's posture and gait 
to be within normal limits.  There was no evidence of 
radiating pain on movement or muscle spasm.  There was 
tenderness on the posterior cervical neck, but no ankylosis.  
The Range of motion included 45 degrees of flexion and 40 
degrees of extension, with pain at 40 degrees.  Right later 
flexion was 40 degrees, with pain at 40 degrees, and 45 
degrees of left lateral flexion was found.  Right rotation 
was to 80 degrees, with pain at 70 degrees and left rotation 
was at 80 degrees, with pain at 80 degrees.  Joint function 
was additionally limited after repetitive use and pain, which 
was the major functional impact.  It was not limited after 
repetitive use with fatigue, weakness, lack of endurance, or 
incoordination.  

An x-ray of the cervical spine found degenerative disc 
disease with neuroforaminal narrowing on the left at C5-6 and 
C6-7.  The veteran was diagnosed with cervical disc disease.

The veteran's supervisor, Mr. K.B.J., reported in an August 
2004 statement, that the veteran had used sick leave days in 
association to his service-connected disabilities.  The 
supervisor also noted that the veteran's work involved a lot 
of overhead reaching, bending, and other physical activities, 
and that he had discomfort and pain due to his disabilities.  

The medical evidence generally indicates that the veteran has 
complained of constant back pain.  However, the medical 
evidence of record does not show that the veteran's service-
connected cervical spine disability manifests symptoms that 
meet the criteria for the next higher 30 percent rating.  The 
evidence shows that forward flexion of the cervical spine was 
found to be greater than 15 degrees at both VA examinations 
and there was no ankylosis of the spine.  

The appellant has also put forth credible complaints of pain 
on use of the joint. With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995). The Board finds that there is 
evidence of functional impairment as a result of flareups of 
symptomatology, but that this functional impairment was 
contemplated by the RO when granting the 20 percent 
disability evaluation.  The VA examiners noted that the 
veteran could possibly be additionally limited by pain.  Pain 
generally occurred with the terminal degrees of various 
ranges of motion.  Therefore, even considering pain, the 
veteran does not meet the criteria for the next higher rating 
of 30 percent.  The veteran's functional impairment as a 
result of flareups of symptomatology does not warrant a 
greater disability evaluation than already granted by the RO.  

The Board must evaluate any associated objective neurological 
abnormalities separately under an appropriate diagnostic 
code.  In this case, the August 2004 VA examiner noted 
neurological abnormalities were found in regards to the 
veteran's right hand grip.  Neurological abnormalities will 
be addressed in the Remand section of this decision. 

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5243, based on incapacitating episodes, a 40 
percent rating evaluation, which would be the next higher 
rating applicable in this case, would require incapacitating 
episodes of a total duration of at least four weeks but less 
than six weeks during the past 12 months, with an 
"incapacitating episode" defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a (2007).

The VA examinations reported that the veteran spoke of 
missing work due to his back pain, but his lost time was not 
as high as four weeks a year.  Furthermore, no evidence shows 
that the veteran had incapacitating episodes prescribed by a 
physician or as part of a physician's treatment for his 
service-connected back disability.  There is also no evidence 
that the veteran was ever hospitalized for his disability.  

The Board has taken into consideration service medical 
records and private medical records not specifically 
identified herein.  While these records show complaints of 
back pain, none of the records show that he meets the 
criteria for the next higher rating of 30 percent under the 
general rating formula for the spine or 40 percent for 
intervertebral disc syndrome.

In view of the foregoing, as the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

Left Shoulder

The veteran is also presumed to be seeking a rating 
evaluation in excess of 20 percent for his left shoulder 
disability.

Ratings applicable to a shoulder disability includes 
Diagnostic Code 5203, which provides ratings for other 
impairment of the clavicle or scapula.  Nonunion of the 
clavicle or scapula without loose movement is rated as 10 
percent for the major shoulder and nonunion of the clavicle 
or scapula with loose movement is rated as 20 percent for the 
shoulder.  Dislocation of the clavicle or scapula with loose 
is rated as 20 percent for the major shoulder.  Diagnostic 
Code 5203 provides an alternative rating based on impairment 
of function of the contiguous joint.  38 C.F.R. § 4.71a.

Other applicable diagnostic codes include Diagnostic Code 
5201 which provides that limitation of motion of the arm at 
the shoulder level is rated 20 percent for the minor 
shoulder; limitation of motion of the arm midway between the 
side and shoulder level is rated as 20 percent for the minor 
shoulder; and limitation of motion of the arm to 25 degrees 
from the side is rated as 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus. Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and malunion of 
the humerus with marked deformity is rated as 30 percent for 
the major shoulder.  Recurrent dislocations of the humerus at 
the scapulohumeral joint, with infrequent episodes, and 
guarding of movement only at the shoulder level, are rated as 
20 percent for the major shoulder and recurrent dislocations 
of the humerus at the scapulohumeral joint, with frequent 
episodes and guarding of all arm movements, are rated as 30 
percent for the major shoulder.  38 C.F.R. § 4.71a.

The August 2004 VA examination report noted that the veteran 
reported pain, stiffness, and limitation of motion at the 
shoulder joints, which occurred constantly.  He reported 
incapacitating episodes as often as 6 times a year, lasting 
for 8 days.  The past year resulted in 6 incapacitation 
incidents, for a total of 8 days.  Functional impairment 
included a limited ability to raise the hand overhead.   He 
lost 6 times from work per year.

The range of motion for the left arm was 160 degrees of 
flexion, with pain at that point.  He also had 160 degrees of 
abduction, with pain at that level.  His external and 
internal rotations were 90 degrees.  Range of motion was 
additionally limited by pain, lack of endurance, with pain as 
the major functional impact.  It was not additionally limited 
by fatigue, weakness, and incoordination.  The June 2004 VA 
examiner diagnosed him with traumatic arthritis of the 
bilateral shoulders.  The right hand was also noted to be the 
veteran's dominant hand.

The May 2007 VA examiner found the veteran's left shoulder 
showed no signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, subluxation, or guarding of 
movement.  The range of motion of the left shoulder was 105 
degrees of flexion, with pain at that degree, as well as 90 
degrees of abduction, with pain at that degree.  Internal and 
external rotations were also at 90 degrees.  The joint 
function was additionally limited after repetitive use by 
pain.  There was no additional limitation after repetitive 
use of fatigue, weakness, lack of endurance, or 
incoordination.  

Neither VA examiner noted ankylosis, an impairment of the 
humerus, or an impairment of the clavicle or scapula, such 
that Diagnostic Codes 5200, 5202, or 5203 would be 
applicable.   Additionally, the veteran's range of motion was 
not limited to 25 degrees, such that the next higher 30 
percent evaluation could be found based on limitation of 
motion.  As such, an evaluation in excess of the 20 percent 
evaluation assigned for the non-dominant, left shoulder 
disability is not applicable.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   


ORDER

Entitlement to a rating in excess of 20 percent for a 
cervical spine disability is denied.

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability is denied.


REMAND

The veteran essentially claims that he has neurological 
symptomatology related to his cervical spine disability.  

The veteran reported no bowel or bladder complaints in any of 
his examinations. The August 2004 VA examiner found the 
peripheral nerve examination within normal limits and the May 
2007 VA examiner noted sensory function within normal limits.  
However, motor function was found to be abnormal with 
findings of weakness of the right hand grip.  Separate 
evaluations for any neurological abnormalities may thus be 
applicable.

Since the veteran has been found to have neurological 
symptomatology that could be related to his service-connected 
cervical spine disability, VA has a duty to assist him.  In 
the instant case, a VA examination is necessary to determine 
whether he currently has any neurological symptomatology and 
determine if it is causally or etiologically related to his 
service-connected cervical spine disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide VCAA 
notice for the proper adjudication of 
the veteran's neurological claims.

2.  The veteran should be afforded an 
examination to determine the nature and 
etiology of any neurological 
dysfunction by an appropriate medical 
professional.  
The claims file must be made available 
to and be reviewed by the physician.  

The physician should specifically list 
all neurological disorders found and 
state whether they are attributed to 
the service-connected back disability.  

If any neurological dysfunction is 
found to be due to the veteran's 
service-connected cervical spine 
disability, the character of the 
veteran's neurological dysfunction 
should be discussed, including degree 
of paralysis (complete or incomplete), 
if any, of any nerves involved.  

A clear rationale for all opinions is 
necessary and a discussion of the facts 
and medical principles involved should 
be provided.  

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



___________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


